EXHIBIT 10.43

AMENDMENT NO. 1 TO
LOAN AND SECURITY AGREEMENT

     AMENDMENT NO. 1 dated as of January 22, 2003 to the Loan and Security
Agreement, dated as of August 15, 2002 (the “Loan Agreement”) between and among,
on the one hand, the lenders identified on the signature pages thereof (such
lenders, together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
FOOTHILL CAPITAL CORPORATION, a California corporation, as the arranger and
administrative agent for the Lenders (“Agent”), and, on the other hand, FOSTER
WHEELER FUNDING LLC, a Delaware limited liability company (“Borrower”).

     W IT N E S S E T H:

     WHEREAS, Borrower has requested that the Lenders agree to modify certain
provisions of the Loan Agreement, and the undersigned Lenders have so agreed,
all on the terms and conditions contained herein,

     NOW, THEREFORE, the parties hereto agree as follows:

     SECTION 1.   Defined Terms; References.   Unless otherwise specifically
defined herein, each term used herein which is defined in the Loan Agreement has
the meaning assigned to such term in the Loan Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Loan Agreement shall, after this Amendment becomes effective,
refer to the Loan Agreement as amended hereby.

     SECTION 2.   Amendments to Loan Agreement.   The definition of
“Consolidated Net Income” in Section 1.01 of the Loan Agreement is amended by
(i) replacing the word “and” at the end of clause (iii) thereof with a comma and
(ii) adding the following text at the end thereof:

  and (v) (A) up to an aggregate of $180,000,000 of gross pretax charges (having
an estimated Consolidated Adjusted EBITDA impact of $166,600,000) to be taken in
the fiscal quarter ending closest to September 30, 2002, and (B) up to an
aggregate of $63,235,000 of additional gross pretax charges that may be taken in
the fiscal quarter ending closest to December 31, 2002 or in any fiscal quarter
ending in 2003 (including the fiscal quarter ending closest to December 31,
2003), in each case in the individual amounts as described to the Lenders by
Borrower on November 1, 2002.

     SECTION 3.   Representations of Borrower.   Borrower represents and
warrants that (i) the representations and warranties set forth in the Loan
Documents will be true and correct in all material respects on and as of the
Amendment Effective Date (except with respect to representations and warranties
which specifically refer to an earlier

 

--------------------------------------------------------------------------------





date, which shall be true and correct in all material respects as of such
earlier date) and (ii) no Default will have occurred and be continuing on such
date.

     SECTION 4.   Governing Law.   This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

     SECTION 5.   Counterparts.   This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

     SECTION 6.   Effectiveness.   This Amendment shall become effective as of
the date when the following conditions are met (the “Amendment Effective Date”):

       (a) the Agent shall have received from Borrower and the Required Lenders
a counterpart hereof signed by such party or facsimile or other written
confirmation (in form satisfactory to the Agent) that such party has signed a
counterpart hereof;

           (b) the Agent shall have received from Borrower, for the account of
each Lender that has evidenced its agreement hereto as provided in subsection
(a) above by 12:00 p.m. (New York City time) on the later of (i) January __,
2003 and (ii) the date on which the Agent issues a notice to the Lenders stating
that the condition set forth in subsection (a) above has been satisfied, an
amendment fee in the aggregate amount of $200,000.00; and

           (c) the Agent shall have received evidence satisfactory to it of the
payment by Borrower of all fees and expenses owed by it pursuant to the Loan
Agreement (including, without limitation, the fees and expenses of [Schulte Roth
& Zabel LLP]) for which invoices have theretofore been rendered.

2

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

   FOSTER WHEELER FUNDING LLC,   a Delaware limited liability company        
By: /s/ Ryan J. Esko     Name: Ryan J. Esko     Title: Treasurer              
FOOTHILL CAPITAL CORPORATION,   a California corporation, as Agent and as a
Lender         By: /s/ Ronald R. Cote     Name: Ronald R. Cote     Title: Vice
President               ABLECO FINANCE LLC,   a Delaware limited liability
company, as a Lender         By: /s/ Kevin Genda     Name: Kevin Genda    
Title: Senior Vice President      

3

--------------------------------------------------------------------------------

